Garnett, J. This was a suit on a promissory note made by appellants to the order of Albert A. Riley, and indorsed by Riley to appellee. Appellants pleaded the general issue and two special pleas. The general issue was withdrawn. The first special plea was that Riley obtained the note from defendants as an accommodation note; that they executed and delivered it to Riley without receiving therefor any money, goods or other thing of value, and that they were not then in any way indebted to Riley, and that the plaintiff had notice, when the note was indorsed to him, that the same was made by defendants without any good or valuable consideration. The second special plea was that defendants received no money, goods or other things of value for signing the note, either directly or indirectly; that they were not indebted to Riley; that no consideration was given to them, or to any other person for their account, for signing the same; that no consideration or thing of value was paid or given by Riley, or by any other person on his account, for the signing of the note, of all of which plaintiff, at the time of the indorsement to him, had notice; and so the defendants say that said note was made without any good! and valuable consideration. A demurrer to both special pleas was sustained, and the plaintiff had judgment. The liability of defendants is not affected by the plaintiff’s knowledge that the instrument was accommodation paper, for money paid out in negotiation of paper is a sufficient consideration to bind all those who have already signed. Tiedeman on Commercial Paper, Sec. 158; Best v. Nokomis Nat. Bk., 76 Ill. 608; Waite v. Kalurisky, 22 Ill. App. 382. The second special plea does not aver that the note was without consideration, but proceeds to enumerate certain considerations which were not given for the note, concluding with the averment, “ and so the defendants say,” etc., which means “and therefore the defendants say that as the considerations enumerated were not given there was no consideration,” which is manifestly a non sequitur, as the note may have been an accommodation note and plaintiffs may have paid value for it, and still all the averments in the plea may be true. Both special pleas were bad, and the judgment is affirmed. Judgment affirmed.